Citation Nr: 0902659	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  02-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by pain involving multiple joints, including the 
neck, arms, right knee, low back, and pelvis, to include as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for disability 
manifested by psychiatric symptoms (other than post-traumatic 
stress disorder), to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for disability 
manifested by gastrointestinal symptoms, to include as due to 
an undiagnosed illness.

5.  Entitlement to service connection for sexual dysfunction, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for disability of the 
left testis (hydrocele), to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for disability 
manifested by cardiovascular symptoms, to include as due to 
an undiagnosed illness.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on a period of active duty from December 
1990 to June 1991 in the Army National Guard, including 
service in the Southwest Asia theater of operations during 
the Persian Gulf War from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2003, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
A September 2003 RO letter indicated that the claim was being 
processed.  Accordingly, the issue of entitlement to service 
connection for disability manifested by psychiatric symptoms 
has been recharacterized as noted on the title page to 
reflect the scope of the appeal before the Board.  

In February 2004, a videoconference hearing was held before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of that hearing is associated with the claims 
file.  In an August 2004 decision, the Board denied service 
connection for headaches and peripheral vascular disease with 
bilateral claudication, neuropathy and leg pain, including as 
due to undiagnosed illnesses.  The remaining appealed issues 
were remanded for further evidentiary development.  The 
requested development was completed and the case returned to 
the Board for further appellate action.  In a July 2008 
letter, the Board informed the veteran that he had a right to 
another Board hearing and that if he did not respond to the 
letter within 30 days, the Board would assume that he did not 
desire another Board hearing.  The veteran did not respond to 
the letter.  Accordingly, the undersigned Veterans Law Judge 
will decide the issues on appeal.   


FINDINGS OF FACT

1.  The competent evidence of record shows that the veteran's 
current back disorder is attributable to a known clinical 
diagnosis and is not etiologically related to an incident of 
his military service.

2.  The competent evidence of record shows that the veteran's 
multiple joints pain, including pain associated with his 
neck, arms, and knees, is attributable to known clinical 
diagnoses and is not etiologically related to an incident of 
his military service.

3.  The competent evidence of record shows that the veteran's 
depression is attributable to a known clinical diagnosis and 
is not etiologically related to an incident of his military 
service.

4.  The competent evidence of record shows that the veteran's 
gastrointestinal symptoms are attributable to a known 
clinical diagnosis and are not etiologically related to an 
incident of his military service.

5.  The competent evidence of record shows that the veteran's 
sexual dysfunction is attributable to a known clinical 
diagnosis and is not etiologically related to an incident of 
his military service.

6.  No current disability manifested by hydrocele of the left 
testicle is shown by competent medical evidence.  

7.  The competent evidence of record shows that the veteran's 
cardiovascular symptoms are attributable to a known clinical 
diagnosis and are not etiologically related to an incident of 
his military service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2008).

2.  Disability manifested by pain involving multiple joints, 
including the neck, arms, right knee, low back, and pelvis 
was not incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

3.  Disability manifested by psychiatric symptoms (other than 
PTSD) was not incurred in or aggravated by active service, 
and its incurrence or aggravation during active service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

4.  Disability manifested by gastrointestinal symptoms was 
not incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

5.  Sexual dysfunction was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.317 (2008).

6.  Disability of the left testis (hydrocele) was not 
incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

7.  Disability manifested by cardiovascular symptoms was not 
incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in January 2001 and August 2004 letters, the RO 
and Appeals Management Center (AMC) provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The claims were last 
readjudicated in a supplemental statement of the case issued 
in May 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service and reserve treatment records, post-service 
treatment records, VA examination reports, hearing testimony, 
and lay statements.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms and evidence as well as providing testimony and 
statements on the reasons he believed he was entitled to 
service connection for his claimed disabilities.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Also, under 38 C.F.R. § 3.317, a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.317(a)(2)(i) (2008).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2008). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2008).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2008).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).

           1.  Back Disability and Multiple Joints Pain 

Service treatment records include the veteran's April 1991 
redeployment examination report which only noted that the 
veteran had bruised his ribs in Saudi Arabia.  No other 
significant abnormalities were noted and the veteran was 
deemed qualified for demobilization.  The April 1991 Report 
of Medical History the veteran prepared in connection with 
the redeployment examination similarly noted no relevant 
complaints.  

VA treatment records show that in May 1994, the veteran 
reported that he was taking Lodine for back pain stemming 
from a car wreck.  The veteran complained of low back pain in 
September 1994.  It was noted that the veteran was involved 
in a motor vehicle accident 15 months prior.  The February 
1995 Persian Gulf War examination report showed the veteran 
complained of multiple joint pain.  The veteran reported that 
he was in a car accident in 1993 and that he had residual 
neck pain.  The veteran was evaluated for back and hip joint 
pain in March 1995.  X-rays revealed mild scoliosis of the 
lumbar spine and mild degenerative disc changes of the lower 
lumbar spine, mainly at L3-4 and L4-5.  A March 1995 
consultation report noted that the veteran reported that a 
year after he came back from the Persian Gulf War, he had a 
car accident in which he sustained a whiplash injury.  He 
experienced numbness in his face and arm that lasted for an 
hour.  The examiner concluded that the veteran was not 
experiencing any symptoms of Persian Gulf Syndrome.  

Records from West Virginia University, University Health 
Associates, and Ruby Memorial Hospital [hereinafter "private 
treatment records"] show that in September 1996, the veteran 
complained of back and pelvic pain.  He indicated that the 
back pain started last night and the groin pain started that 
morning.  The exam revealed paraspinous muscle spasm at L3 
and L4 and a slightly tender right testicle.  Examiners noted 
assessments of low back pain, muscle strain, with 
radiculopathy to the groin.  

A January 1998 VA radiology report noted an impression of 
mild neural foramina and narrowing of the mid and lower 
cervical spine and mild senescent changes of the cervical and 
thoracic spine.  A February 1998 VA magnetic resonance 
imaging (MRI) revealed mild degenerative changes with bulging 
of the disc at C4-5 and 
C5-6.  The impression noted was mild degenerative disc 
changes.  

A June 1998 record from Walter Reed Army Medical Center Gulf 
War Health Center-Specialized Care Program noted that the 
veteran was seen on referral for a history of persistent 
physical symptoms with onset of symptoms after service in the 
Gulf War.  Symptoms included back pain, joint pain, and 
arm/leg pain.
It was noted that to investigate the symptoms, the veteran 
enrolled in the Department of Defense Comprehensive Clinical 
Evaluation Program (CCEP).  After completing CCEP Phase I and 
CCEP Phase II, it was felt that the symptoms and their 
associated functional impairment were incompletely explained 
through the usual medical diagnostics and unlikely to 
definitively respond to basic medical therapies.  It was 
therefore decided to refer the veteran to the Specialized 
Care Program.  Admission diagnoses included back pain and 
degenerative joint disease.  It was noted that the 
possibility could not be excluded that one or all of his 
symptoms might be caused by service in the Persian Gulf War.  
Discharge diagnosis was multiple persistent physical symptoms 
related to Gulf War service, etiology unspecified to varying 
degrees after exhaustive medical evaluation, to include low 
back pain and degenerative joint disease, described as 
"symptoms and/or previously diagnosed symptom-based 
syndromes."  

In an August 1998 statement, the veteran maintained that 
about one month after his return from the Persian Gulf, he 
experienced back pain, leg pain, and joint pain.  

The September 1998 VA neurological examination report shows 
the veteran complained of a sharp shooting pain that extended 
from his neck into his head.  He also complained of pain in 
his upper back, shoulders, knee caps, and legs.  The examiner 
provided an impression that included cervical myofascitis, 
polyarthralgia, and fatigue of unclear etiology.  The 
examiner noted that the neurological examination was 
essentially normal and that most of the pain in the veteran's 
lower extremities was probably secondary to peripheral 
vascular disease.  

The October 1998 VA arteries examination report shows the 
veteran complained of back pain between his shoulder blades 
that radiated to the back of his neck and pain in his knees.  
X-rays revealed minimal degenerative hypertrophic spur 
formation at the level of C6-C7, no significant abnormality 
in the left knee, and minimal hypertrophic spur formation 
involving the superior patella in the right knee.  The 
examiner diagnosed mild degenerative joint disease of the 
cervical spine and right knee.  

Private treatment records show that a February 2000 
electromyograph (EMG) report noted a diagnosis of mild right 
L5/S1 radiculopathy or right lumbosacral plexopathy.  It was 
also noted that radiographs of the lumbosacral spine showed 
degenerative disc disease at the T11-T12 level.  

VA treatment records include an August 2001 record that 
showed that in connection with the veteran's complaints the 
examiner provided assessments of chronic low back pain 
secondary to degenerative joint disease, chronic bilateral 
knee pain secondary to degenerative joint disease, and right 
forearm tendonitis.  A November 2001 record noted that a 
computed tomography (CT) scan in 2000 revealed possible 
bulging disk at L3-L4 and L5-S1.  

Private treatment records show that in February 2002, a 
physician believed the veteran's complaints were probably 
related to either peripheral neuropathy or impingement 
syndrome due to cervical or lumbar disk disease.  

VA treatment records dated in March 2002, June 2002, March 
2003, and December 2003 continued to note assessments of 
chronic bilateral knee pain and chronic low back pain 
secondary to degenerative joint disease as well as 
assessments of chronic myofascial pain with trigger points.  

At the February 2004 Board hearing, the veteran testified 
that he first experienced his claimed disabilities after 
service in June 1991 [pain was first associated with his left 
testicle around June 15, 1991, then progressed to other areas 
of his body].  He denied that these disabilities were present 
at his exit physical in April 1991, with the exception of 
back pain.  As for the back pain, he explained that he 
tripped down some stairs and fell on his back and broke his 
ribs in service but when he went to the medics, his ribs hurt 
so bad that he did not say anything about his back.  

The veteran submitted lay statements dated in October 2004 
from individuals who reported that they observed a 
deterioration in the veteran's health after his service in 
Operation Desert Storm.

The May 2005 VA joints examination report shows the veteran 
continued to complain of pain in his knees, back, and 
shoulders.  The examination report, however, was incomplete 
which prompted the veteran's re-examination in March 2008. 

A 2008 VA examination report noted that x-rays in May 2005 
revealed the following:  normal left forearm; deformity of 
the right radius and ulna of the right forearm with prominent 
osteophyte off of the olecranon process of the right ulna; 
deformity of the proximal carpal bones of the right wrist, 
likely post traumatic in nature with associated superimposed 
arthritic changes; a few small osteophytes along the 
lumbosacral spine; and no evidence of acute injury to the 
right knee.  The examiner provided the following diagnoses:  
"[l]eft arm;" degenerative joint disease of the right 
wrist; degenerative joint disease of the right elbow; and 
degenerative joint disease of the lumbar spine.  

The March 2008 VA joints examination report shows the veteran 
reported that he had experienced problems with both knees 
since 1993.  As for his pelvis, the veteran indicated that 
the only problem he had with his pelvis was the hydrocele.  
As for his back, he had trouble from his lower back all of 
the way up through his neck.  He reported on the story of 
injuring his back in service but only complaining of pain 
associated with his ribs.  As for his neck and upper back, he 
started having problems with these areas around 1993.  As for 
his arms, the veteran reported that he had carpal tunnel 
syndrome in both hands and that was the only complaint he had 
related to his arms.  He was not able to identify when the 
symptoms started, only that the right was much worse than the 
left.  

The examiner noted that x-rays of the shoulders showed a 
small osteophyte on the left but no other degenerative 
abnormalities in either shoulder.  X-rays of the knees showed 
no degenerative changes or joint effusions.  X-rays of the 
entire spine showed a "radiographically-normal" cervical 
spine, endplate degenerative changes of the lower thoracic 
spine, and a "radiographically-normal" lumbar spine.  The 
examiner observed that an EMG of the upper extremities in 
July 2002 showed carpal tunnel syndrome on the right.  

The examiner provided the following diagnoses:  
patellofemoral syndrome of the right knee; patellofemoral 
syndrome of the left knee; cervical spine myofascitis; mild 
degenerative disc disease of the thoracolumbar spine; carpal 
tunnel syndrome of the right hand; carpal tunnel syndrome of 
the left hand; and no claimed musculoskeletal pelvic 
conditions by the veteran.  The examiner explained that 
although the EMG from July 2002 did not show carpal tunnel 
syndrome on the left, the veteran currently had positive 
Tinel's and Phalen's signs, indicating a progress or 
development of the condition since 2002.  The examiner 
concluded that he found no medical conditions due to an 
undiagnosed illness.  
The examiner opined that the degenerative disc disease of the 
thoracolumbar spine was less likely as not caused by or a 
result of a fall in the military.  The examiner explained 
that there was no evidence to support a claim that the lower 
back pain had been present since the veteran served in the 
Persian Gulf.  The examiner noted that the veteran injured 
his ribs on his right side when he fell, indicating that he 
fell on the right side.  The examiner maintained that a fall 
on the right side would not cause the development of 
degenerative disc disease of the thoracolumbar spine.  The 
examiner further noted that there was no evidence of prior 
trauma to the back on x-rays (i.e., healed fractures) to 
suggest a traumatic cause (fall) for his back condition.   

The veteran complains of multiple joint pain primarily 
affecting his neck, middle back (thoracic spine), low back 
(lumbar spine), knees, and arms.  [The veteran's complaint of 
pelvis pain pertains to his genitourinary disorder, which is 
discussed in Part 5.]  Notwithstanding the June 1998 report 
from Walter Reed Army Medical Center noting a general 
diagnosis of multiple persistent physical symptoms related to 
Gulf War service, the veteran's joint symptoms have been 
attributed to known clinical diagnoses-namely, degenerative 
joint disease, degenerative disc disease, myofascitis, 
tendonitis, patellofemoral syndrome, and carpal tunnel 
syndrome.  Moreover, in specifically addressing the veteran's 
orthopedic complaints, the March 2008 VA examiner found none 
related to an undiagnosed illness.  Numerous VA examiners and 
treating physicians have also described prior x-rays of the 
cervical and lumbar spine as showing degenerative joint and 
disc disease, mild in severity, despite the March 2008 VA 
examiner's description of current x-rays of the cervical and 
lumbar spine as "radiographically-normal."  As the 
veteran's joint symptoms have been attributed to known 
clinical diagnoses, service connection may not be predicated 
on application of 38 C.F.R. § 3.317 (2008).

While service connection cannot be established pursuant to 
38 U.S.C.A. § 1117, the veteran is also entitled to 
consideration of whether service connection of the claimed 
disabilities may be established on a direct basis under 
38 U.S.C.A. § 1110 or a presumptive basis under 38 U.S.C.A. 
§ 1112.  The above evidence shows that the veteran's multiple 
joint pain had its onset after his discharge from active 
service.  Other than his back complaints, the veteran does 
not contend nor does the medical evidence show that his joint 
pain started in service.  Service treatment records, 
including the April 1991 examination reports, are negative 
for any complaints or findings referable to the claimed 
disabilities.  Degenerative joint disease of the cervical 
spine, right wrist, and right elbow also did not manifest 
during the one-year presumptive year following the veteran's 
discharge from service.  Rather, the veteran's complaints are 
first documented in 1994 (and even at that time, his 
complaints were in connection with injuries he reportedly 
sustained in a motor vehicle accident.)  There is also no 
competent medical evidence of record that otherwise shows 
that the claimed disabilities are related to an incident of 
the veteran's service other than mere service in the Persian 
Gulf War.  For these reasons, the Board finds that service 
connection for multiple joint pain, including pain associated 
with his neck, arms, and knees, is also not warranted on a 
direct or presumptive basis.

As for the veteran's back, the March 2008 VA examiner opined 
that the veteran's current back disability and the findings 
shown on x-ray examination were not consistent with prior 
trauma to the back as claimed by the veteran.  There is no 
competent medical opinion to the contrary.  While the veteran 
is competent to describe his symptoms he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the Board also finds that service connection for a 
back disability is not warranted. 

           2.  Psychiatric Symptoms

The service treatment records are negative for any 
psychiatric complaints, including the April 1991 redeployment 
examination reports.  The veteran denied experiencing several 
listed symptoms, including psychiatric symptoms.  

The previously discussed June 1998 report from Walter Reed 
Army Medical Center Gulf War Health Center-Specialized Care 
Program shows that admission diagnoses included depression.  
Discharge diagnosis was multiple persistent physical symptoms 
related to Gulf War service, etiology unspecified to varying 
degrees after exhaustive medical evaluation, which included 
depression, described as "symptoms and/or previously 
diagnosed symptom-based syndromes."  

The September 1998 VA mental examination report noted that 
the veteran reported that he was a food service sergeant 
during his service in the Gulf War.  He recalled that he felt 
cold seeing dogs eat dead bodies and seeing friends harmed 
and people burned.  He could not remember when his depression 
started but it had worsened recently.  The veteran reported 
on a multitude of problems, including his peripheral vascular 
disease.  The examiner provided a diagnosis of depressive 
disorder, not otherwise specified on Axis I.  On Axis IV 
[psychosocial and environmental problems that may affect 
diagnosis, treatment, and prognosis of mental disorders 
listed on Axes I and II according to the DSM-IV], the 
examiner described the problem as severe due to the "medical 
condition" that the veteran was experiencing, but no 
etiology could be found but possibly secondary to exposure to 
chemicals while the veteran was in the Persian Gulf.  

VA treatment records dated in September 2000 and January 2001 
noted a diagnosis of depression secondary to pain on Axis I.  
An April 2001 record noted a diagnosis of mood disorder 
secondary to medical problems and depression, improved.  July 
2001 and August 2001 records noted diagnoses of dysthymia and 
major depression, recurrent episode.  A June 2002 record 
noted an assessment of major depression largely related to 
the veteran's many medical problems and complaints and other 
"losses" he had experienced.  A July 2002 record noted that 
the veteran's weaknesses included chronic depression and 
problems secondary to peripheral vascular disease.  

At the February 2004 Board hearing, when asked whether anyone 
had ever given him a reason for his depression, the veteran 
responded in the negative but suggested that he had been 
advised that his symptoms were due to exposure to children 
being eaten by dogs during his service in the Gulf War.   

The May 2005 VA mental examination report shows the examiner 
referenced the June 1998 Walter Reed Hospital report and 
noted that the staff, including a psychologist, concluded 
that the veteran exhibited a number of problems that could be 
attributed to an undiagnosed illness related to service in 
the Gulf War, and depression was listed as one of the 
problems.  The examiner also observed that VA treatment 
records showed the veteran was initially seen for depression 
and irritability related to leg pain in December 2000 and 
that he had been seen on average of about ten times per year 
since 2000.  The examiner related that the veteran reported 
that he had felt depressed since returning from the Persian 
Gulf War.  He was exposed to dead bodies and possible nerve 
gas attacks.  He also reported that he began to feel 
depressed after being in pain for some time; the pain seemed 
due mainly to circulation problems.  The examiner noted that 
the veteran reported seeing a psychiatrist prior to 2000, but 
the veteran was not clear on the specifics.  The veteran 
attributed the depression to chronic pain in his torso and 
legs.  

The examiner noted that the veteran was diagnosed with 
depression at Walter Reed in 1998 and that the depression was 
attributed, at least in part, to service in the Persian Gulf 
during Operation Desert Storm.  The examiner concluded that 
it was his opinion that the veteran met the DSM-IV criteria 
for a diagnosis of major depressive disorder.  The examiner 
noted that it was more likely than not that the depression 
stemmed from his chronic pain and that the most significant 
pain appeared to stem from the vascular problems in his legs.  
The examiner also noted that it was possible that the death 
of the veteran's son about six years ago had contributed to 
the depression, though the veteran did not maintain that the 
death had had a major impact.  The examiner contended that 
"[t]hough the [veteran] [was] not service-connected for a 
vascular problem affecting his legs, the report from Walter 
Reed indicate[d] that the depression [might] stem in part 
from the [veteran]'s service in the Persian Gulf.  
Consequently, it seem[ed] as likely as not that part of the 
depression [might] be caused by service during Operation 
Desert Storm."  The examiner provided a diagnosis of major 
depressive disorder due to chronic pain.   

The veteran's depressive symptoms have been attributed to a 
known clinical diagnosis, major depressive disorder, 
notwithstanding any suggestion to the contrary from the June 
1998 Walter Reed report.  The conclusion reached by the 
September 1998 VA examiner was unclear with respect to 
whether he was of the opinion that the veteran's depression 
was related to service.  Even if the Board were to assume 
that the VA examiner was relating the depressive disorder to 
the veteran's service, his opinion is couched in terms of 
possibility rather than probability.  An award of VA benefits 
may not be based on resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2008); see also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).  In addition, based on a review of the 
veteran's claims file, and the findings reported in the June 
1998 Walter Reed Hospital report, the May 2005 VA examiner 
essentially opined that it was as likely as not that part of 
the veteran's depression might be caused by his service in 
the Persian Gulf War as he had depression secondary to 
chronic pain primarily due to peripheral vascular disease.  
Entitlement to service connection for peripheral vascular 
disease based on service in the Persian Gulf War was denied 
by the Board in an August 2004 decision.  Thus, depression 
cannot be service connected on the basis that it is secondary 
to chronic pain due to peripheral vascular disease.  VA 
treatment records similarly note a diagnosis of mood disorder 
or depression secondary to "medical problems," but this 
diagnosis is general and not specifically related to a 
service connected disability.  Lastly, the veteran does not 
contend nor does the evidence show that he had depression 
during his period of active service.  For these reasons, the 
Board finds that service connection is not warranted for 
depression.  

           3.  Gastrointestinal Symptoms

The service treatment records are negative for any 
gastrointestinal complaints, including the April 1991 
redeployment examination reports.  The veteran denied 
experiencing several listed symptoms, including 
gastrointestinal symptoms.  

VA treatment records show that in April 1996, the veteran 
complained of a burning sensation deep in his chest present 
about one month.  The examiner noted an assessment of 
atypical chest pain and peptic ulcer disease.  

The previously discussed June 1998 report from Walter Reed 
Army Medical Center Gulf War Health Center-Specialized Care 
Program shows that admission diagnoses included 
gastroesophageal reflux disease (GERD).  Discharge diagnosis 
was multiple persistent physical symptoms related to Gulf War 
service, etiology unspecified to varying degrees after 
exhaustive medical evaluation, which included GERD, described 
as "symptoms and/or previously diagnosed symptom-based 
syndromes."  

Records from Davis Memorial Hospital show that the veteran 
had acute gangrenous appendicitis and generalized peritonitis 
in February 2001. 

VA treatment records dated in 2001 and 2002 noted assessments 
of GERD.  An October 2001 assessment noted abdominal pain 
possibly due to GERD, exacerbated by caffeine intake and 
tobacco use.  Private treatment records dated in 2005 noted a 
diagnosis of GERD.

The June 2005 VA digestive examination report shows the 
veteran reported that he began to experience significant GERD 
symptoms following his return from the Persian Gulf War.  The 
examiner reported that an upper gastrointestinal studies, 
esophagram, and ultrasound of the abdomen in July 2002 were 
negative.  Also, an esophagogastroduodenoscopy completed in 
December 2003 was normal.  A pathology report indicated that 
the specimen revealed superficial fragments of slightly 
polypoid gastric mucosa with underlying smooth muscle tissue 
and slight foveolar hyperplasia.  The examiner concluded that 
based on the veteran's symptoms and relief with Zantac, it 
was likely that the veteran had GERD.  

The veteran's chronic gastrointestinal symptoms have been 
attributed to a known clinical diagnosis, GERD, 
notwithstanding any suggestion to the contrary from the June 
1998 Walter Reed report.  The above evidence further shows 
that the veteran's gastrointestinal symptoms had their onset 
after his discharge from active service.  
The veteran does not contend nor does the medical evidence 
show that his GERD started in service.  Service treatment 
records, including the April 1991 examination reports, are 
negative for any complaints or findings referable to 
gastrointestinal symptoms.  Rather, the veteran's complaints 
are first documented in 1996.  There is also no competent 
medical evidence of record that otherwise shows that the 
claimed disability is related to an incident of the veteran's 
service other than mere service in the Persian Gulf War.  For 
these reasons, the Board finds that service connection for 
gastrointestinal symptoms is not warranted.

           4.  Sexual Dysfunction

At the February 2004 Board hearing, the veteran testified 
that his sexual dysfunction first manifested when he came 
back from the Persian Gulf War.   

The service treatment records are negative for any complaints 
of sexual dysfunction, including the April 1991 redeployment 
examination reports.  The February 1995 VA Persian Gulf War 
examination report shows the veteran's complaints included 
sexual dysfunction.  VA treatment records include a November 
2001 record that showed the veteran claimed he began to 
experience erectile dysfunction right after coming back from 
the Persian Gulf, which had progressively worsened.  The 
examiner indicated that the veteran had multiple causes for 
his erectile dysfunction such as severe depression, chronic 
pain, a ruptured disk in his lower back, and vascular 
disease.  The September 2006 VA genitourinary examination 
report shows the examiner noted that vascular disease 
certainly affected the veteran's sexual function.

The veteran's sexual dysfunction has been attributed to a 
known clinical diagnosis, erectile dysfunction.  VA 
physicians have attributed the veteran's erectile dysfunction 
as secondary to nonservice-connected disorders.  Sexual 
dysfunction cannot be service connected on a secondary basis 
when it is attributable to nonservice connected disorders.  
In addition, the veteran does not contend nor does the 
medical evidence show that his sexual dysfunction started in 
service.  There is no competent medical evidence of record 
that otherwise shows that the claimed disability is related 
to an incident of the veteran's service.  For these reasons, 
the Board finds that service connection for sexual 
dysfunction is not warranted.

          5.  Left testis (hydrocele)

At the February 2004 Board hearing, the veteran testified 
that he first experienced pain in his left testicle around 
June 15, 1991. 


The service treatment records are negative for any testicular 
complaints, including the April 1991 redeployment examination 
reports.  The veteran denied experiencing several listed 
symptoms, including urinary problems.  

VA treatment records show that in November 1992, the veteran 
complained that he had experienced left testicular pain for 
the past six or seven months.  The examination revealed left 
testicular tenderness on the inferior end; the left 
epididymis was nontender.  The examiner provided a diagnosis 
of left testicular pain etiology unknown.  A July 1993 record 
noted a history of left testicular pain.  The examination 
revealed a left epididymal cyst.  The assessment noted was 
epididymal cyst.  A November 1993 consultation report noted 
the complaint of left testicle pain but no diagnosis was 
provided.  A May 1994 record noted that the veteran 
complained of a left epididymal cyst and history of 
intermittent left scrotal pain.  The examination revealed a 
mildly tender left epidyid.  The examiner provided an 
assessment of chronic left epididymitis.  A March 1995 
consultation report in connection with the February 1995 
Persian Gulf War examination noted that the veteran reported 
that he had experienced left testicular pain since he came 
back from the Persian Gulf.  The examiner noted that the 
veteran had no symptoms of Persian Gulf War syndrome.  
Another VA March 1995 consultation report indicated that the 
veteran reported that a physician had diagnosed him with a 
varicocele.  The examiner noted an impression of chronic left 
epididymitis.  

The previously discussed June 1998 report from Walter Reed 
Army Medical Center Gulf War Health Center-Specialized Care 
Program shows that admission diagnoses included hydrocele of 
the left testicle.  Discharge diagnoses included history of 
small hydrocele of the left testicle.  

VA treatment records note that a January 1998 ultrasound 
revealed a small left hydrocele.  An April 2001 examination 
revealed a small left hydrocele, and the assessment noted was 
left hydrocele.  Another April 2001 record, however, noted an 
assessment of chronic left epididymitis (possible sperm 
granuloma).  A July 2001 scrotal ultrasound revealed a small 
simple left epididymal cyst.  The assessment was refractory 
left epididymitis/chronic pelvic pain.  A November 2005 
record noted chronic left epididymitis, resolving.  

The September 2006 VA genitourinary examination report shows 
the veteran complained of a hydrocele and pain in his left 
testis.  He reported a history that a few days after 
returning to his civilian work at a prison, he noted a 
painful "knot" in his left hemiscrotum.  He maintained that 
he had not had any pain or urological problems prior to that 
time.  He was seen at the VA hospital in Clarksburg and the 
initial examiner told him he had "a sperm tube problem."  
When he returned for a follow-up, the next examiner told him 
that the problem was a hydrocele.  He further reported that 
two to three years later, he was seen at Walter Reed for a 
Persian Gulf War evaluation at which time he was told that he 
had epididymitis.  

On the current examination, the examiner observed that the 
vas, epididymides, and testes were perfectly normal on 
objective examination.  Subjectively, the left epididymis and 
the entire left vas were somewhat tender.  The examiner could 
not palpate any cyst or mass on the left side.  The examiner 
noted that chronic epididymitis had been diagnosed and that 
"this [might] well be a chemical rather than an infectious 
etiology."  The examiner indicated that the only results 
were the ultrasounds of the testis and that all of these 
noted a hydrocele, but there was no hydrocele detected on the 
exam.  The examiner noted that all testicular ultrasounds at 
the VA hospital were reporting as showing hydroceles on both 
sides but all of the examinations were normal.  The examiner 
maintained that the diagnosis of hydrocele on ultrasounds of 
the scrotum should be ignored.  The examiner noted that a 
hydrocele was not found on the current exam.  

The January 2008 VA genitourinary examination report shows 
that on examination, there was tenderness of the left vas 
deferens and left epididymis.  The examiner noted that it was 
his opinion that the veteran had chronic left epididymitis, 
the etiology of which was unknown.  In a March 2008 addendum, 
it was noted that the examiner had reviewed the claims file 
at the time of the January 2008 VA examination.  

The Board observes that since the initiation of this claim, 
the issue has been entitlement to service connection for 
hydrocele of the left testicle.  Thus, the scope of the 
appeal is limited to this issue.  A hydrocele is a different 
disease entity than epididymitis and it is a known clinical 
diagnosis.  The medical evidence of record shows that the 
veteran does not currently have a hydrocele.  The veteran was 
initially noted to have a left epididymal cyst after his 
discharge from active service and he was eventually diagnosed 
with chronic left epididymitis.  VA treatment records show 
that his recurrent complaints of chronic left testicular pain 
are associated with chronic left epididymitis rather than a 
chronic disability manifested by a hydrocele.  VA treatment 
records note that a January 1998 ultrasound revealed a small 
left hydrocele and that an examination in April 2001 revealed 
a small left hydrocele but the September 2006 VA examiner 
called into question these diagnoses.  In any event, even 
assuming a hydrocele was present in 2001, VA treatment 
records dated thereafter note no recurrence.  Also, the 
September 2006 and January 2008 VA examinations showed no 
evidence of a hydrocele.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  As no 
current disability manifested by hydrocele of the left 
testicle is shown by medical evidence, service connection for 
disability of the left testis (hydrocele) is not warranted. 

          6.  Cardiovascular Symptoms
  
The service treatment records are negative for any 
cardiovascular symptoms, including the April 1991 
redeployment examination reports.  Diagnostic testing 
revealed an elevated cholesterol level of 236 in April 1991 
and October 1991. 

Reserve records note in December 1991 that the veteran failed 
a Phase I physical examination screening due to "one or more 
findings" on the Army Over-40 Medical Screen that suggested 
the possibility of a cardiovascular condition and required a 
follow-up Phase II screening.  A June 1992 report on a 
Reserve treadmill exercise test noted a conclusion of no 
evidence of chest pain, ischemia, or cardiac arrhythmias.  
The veteran was authorized to enter a vigorous unsupervised 
aerobic training and testing program consisting of push-ups, 
sit-ups, and a two-mile run.  As testing resulted in negative 
findings, the veteran was cleared.

March 1995 Walter Reed Army Medical Center lab results showed 
elevated cholesterol levels.  

VA treatment records show that May 1995 and April 1996 
reports on an esophagus (barium swallow) and upper 
gastrointestinal series noted that mild sclerosis of the 
aorta was revealed.  

The previously discussed June 1998 report from Walter Reed 
Army Medical Center Gulf War Health Center-Specialized Care 
Program shows that admission diagnoses included 
hyperlipoproteinemia.  Discharge diagnoses included 
hyperlipidemia.  It was also noted that the veteran had a 
significant abnormality in his serum lipids that required 
close monitoring and adjustment of his diet and medication.  

Private treatment records show that in April 1999, a high 
resolution duplex scanning with and without color flow 
Doppler revealed a 40 to 59 percent stenosis in the proximal 
left internal carotid artery.  In August 2000, there was 
additionally a critical hemodynamically significant stenosis 
at the origin of the right external carotid artery.  

An October 2001 VA treatment record noted an assessment of 
dyslipidemia, significant, which required immediate 
treatment.  

Private treatment records indicate a February 2004 cardiac 
catheterization procedure report noted that testing revealed 
moderate noncritical coronary artery disease.  It was noted 
that the veteran had no previous coronary artery disease but 
did have a history of peripheral vascular disease with 
numerous interventions in the past.  The veteran underwent a 
coronary artery bypass graft in November/December 2005.

The December 2005 VA heart examination report shows the 
veteran reported that because of his complaint of chest pain 
for "a couple of years," he underwent cardiac catherization 
and was found to have coronary artery disease.  The examiner 
noted that the veteran's risk factors for atherosclerosis 
included a 45-year history of cigarette smoking and a history 
of hyperlipidemia.  The examiner concluded that the root 
causes of the veteran's atherosclerosis were likely related 
to his smoking history, stress, depression, and 
hyperlipidemia.  The examiner added that the veteran's 
coronary artery disease was somewhat premature and moderate 
but not too unexpected in a patient with his known risk 
factors.  The examiner noted that he was unaware of any 
increased tendency for atherosclerotic or prothrombotic 
substrates that were brought on by service in the Persian 
Gulf War.  The examiner added that the veteran did have a 
reason, in his judgment, to have the degree of 
atherosclerosis and hypercoagulable state that he was in on 
the basis of his smoking history, hyperlipidemia, stress, and 
depression.  The examiner indicated that he could not state 
with a reasonable degree of certainty that the veteran's 
problems were due to "undiagnosed" conditions.  The 
examiner provided a diagnosis of
moderate coronary atherosclerosis.  

The veteran's cardiovascular symptoms have been attributed to 
a known clinical diagnosis, coronary artery disease.  
Moreover, the December 2005 VA examiner found no relationship 
between the veteran's disease and service in the Persian Gulf 
War.  Rather, the VA examiner indicated that the veteran's 
coronary artery disease was likely caused by nonservice-
connected disorders and nonservice-related factors. In 
addition, the veteran does not contend nor does the medical 
evidence show that his cardiovascular symptoms started in 
service or manifested to a compensable degree within the one-
year presumptive period following his discharge from active 
service.  An elevated cholesterol level by itself represents 
a laboratory finding.  It is not a chronic disability for 
which VA disability compensation may be granted.  See 
Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  
Coronary artery disease did not manifest until several years 
after the veteran's discharge from active service.  For these 
reasons, the Board finds that service connection for 
cardiovascular symptoms is not warranted.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against all 
of the veteran's claims, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a back disability, to include as due 
to an undiagnosed illness is denied.

Service connection for disability manifested by pain 
involving multiple joints, including the neck, arms, right 
knee, low back, and pelvis, to include as due to an 
undiagnosed illness is denied.

Service connection for disability manifested by psychiatric 
symptoms (other than PTSD), to include as due to an 
undiagnosed illness is denied.

Service connection for disability manifested by 
gastrointestinal symptoms, to include as due to an 
undiagnosed illness is denied.

Service connection for sexual dysfunction, to include as due 
to an undiagnosed illness is denied.

Service connection for disability of the left testis 
(hydrocele), to include as due to an undiagnosed illness is 
denied.

Service connection for disability manifested by 
cardiovascular symptoms, to include as due to an undiagnosed 
illness is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


